
	

113 HR 2920 IH: Financial Literacy for Students Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2920
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Cartwright (for
			 himself, Mr. Thompson of Mississippi,
			 Mr. Lewis,
			 Mr. Meeks,
			 Ms. Sewell of Alabama,
			 Mr. Takano,
			 Ms. Jackson Lee,
			 Mr. Clay, Mr. Honda, Mr.
			 Rush, Ms. Clarke,
			 Mr. Ryan of Ohio,
			 Mr. Perlmutter,
			 Ms. Schakowsky,
			 Mr. Ellison,
			 Mr. Langevin,
			 Ms. Kaptur,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hinojosa,
			 Mr. Pascrell,
			 Mr. Himes,
			 Mr. Rangel, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To improve the financial literacy of
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Literacy for Students
			 Act.
		2.Statewide
			 incentive grants for financial literacy educationPart D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding
			 at the end the following:
			
				22Financial
				Literacy
					5621.Statewide
				incentive grants for financial literacy education
						(a)Grants
				AuthorizedFrom amounts
				appropriated under subsection (e), the Secretary may award grants to State
				educational agencies to enable State educational agencies, on a statewide
				basis—
							(1)to integrate
				financial literacy education into each public elementary school and public
				secondary school within the State that is eligible to receive funds under title
				I; and
							(2)to provide
				professional development regarding the teaching of financial literacy in core
				academic subjects to each secondary school teacher of financial literacy or
				entrepreneurship within the State.
							(b)Permissible uses
				of fundsIn carrying out the
				grant activities described in subsection (a), the State educational agency may
				use grant funds to—
							(1)implement school-based financial literacy
				activities, including after school activities;
							(2)enhance student understanding and
				experiential learning with consumer, economic, entrepreneurship, and personal
				finance concepts; and
							(3)promote partnerships with community-based
				organizations, financial institutions, local businesses, entrepreneurs, or
				other organizations providing financial literacy activities.
							(c)Limitation on
				uses of fundsA State educational agency receiving grant funds
				under this section shall not use more than 20 percent of such grant funds to
				carry out the following:
							(1)Teacher
				professional development programs to embed financial literacy or personal
				finance or entrepreneurship education into core academic subjects.
							(2)Curriculum
				development.
							(3)An evaluation of
				the impact of financial literacy or personal finance education on students'
				understanding of financial literacy concepts.
							(d)Matching
				fundsA State educational agency that receives a grant under this
				section shall provide matching funds, from non-Federal sources, in an amount
				equal to 25 percent of the amount of grant funds provided to the State to carry
				out the activities supported by the grant.
						(e)AppropriationsThere
				are authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2014 and each of the 4 succeeding fiscal
				years.
						.
				
		
